Citation Nr: 0125072	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-51 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as lumbar spine disc disease and/or three broken 
discs in spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  This appeal arises from a June 1996 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The objective medical evidence does not demonstrate the 
presence of any back pathology, including lumbar spine disc 
disease and/or three broken discs in spine, during service or 
for more than two decades following separation from service; 
the evidence indicates that the veteran injured his back in 
1981.


CONCLUSION OF LAW

A chronic back disorder, including lumbar spine disc disease 
and/or three broken discs in spine, was not incurred in or 
aggravated by service, nor is there a basis upon which to 
presume incurrence of arthritis during service.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issue on appeal, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review.  The veteran was 
informed of the evidence needed to substantiate his claim to 
service connection for the claimed back disability.  The duty 
to assist the veteran in obtaining evidence to substantiate 
his claims has been met in that the RO has obtained private 
and VA medical evidence identified by the veteran as well as 
Social Security Administration records.  Despite the 
contention of the veteran's representative to the contrary, 
review of the claims folder indicates that the service 
medical records appear to be complete.  The veteran was also 
scheduled for a Travel Board hearing; however, he failed to 
appear.  There is no indication that relevant records have 
not been obtained.  The Board finds that a remand would serve 
no useful purpose and would only impose unnecessarily 
additional burdens on VA without benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that the RO, in its rating decision in 
June 1996, denied entitlement to service connection for a 
back disorder as not well-grounded.  However, the 
supplemental statement of the case dated in April 2001, and a 
letter to the veteran that same month, provide full 
discussion of the VCAA and the expanded duty to assist the 
veteran.  At that time, the RO denied the veteran's claim on 
the merits, finding that the evidence did not show a back 
injury or pathology during service or for two decades 
thereafter.  Thus, the veteran will not be prejudiced by the 
Board considering the claim on its merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Service connection for arthritis 
may be granted if the disability is manifested to a degree of 
10 percent or more within one year following the date of 
final separation from service. 38 U.S.C.A. §§ 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The service medical records show no complaints or findings 
related to a back injury.  The separation examination in July 
1960 noted normal spine examination, and the veteran did not 
report any back pathology on his report of medical history 
taken at that time.

In December 1982, the veteran was seen in a VA outpatient 
clinic with complaints of right hip pain.  X-rays of the 
lumbosacral spine showed minimal degenerative changes of the 
lumbar spine, and osteoporosis.  Low back pain was noted in 
March 1983.  On a November 1983 physical examination 
conducted in conjunction with his application for Social 
Security Administration disability benefits, the veteran 
reported that he had injured his back at work approximately 
two years earlier.  He stated that while driving a lawnmower 
up onto a truck, the mower had flipped and he landed on his 
back.  The examiner diagnosed probable herniated nucleus 
pulposus, either L4-5 or L5-S1.  

A December 1983 SSA decision determined that the veteran had 
been disabled since 1982.

An October 1987 disability examination again included a 
history of a back injury incurred in a 1981 lawnmower 
incident.  Lumbar disc syndrome was diagnosed.  A December 
1995 VA X-ray report noted retrolisthesis of L4-L5, and 
minimal degenerative change in the lower lumbar spine.  There 
was no evidence of fracture.  From March to May 1998, the 
veteran was treated with lumbar epidural steroid injections 
for spinal stenosis.

The medical record does not demonstrate objective evidence of 
back pathology during service or for more than two decades 
following separation therefrom.  The veteran's lay statements 
to the effect that he injured his back during service are not 
supported by objective medical evidence, and are in fact 
contradicted by his own repeated reported history of a back 
injury in 1981.  Moreover, the veteran's own statements are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic back 
disability that began during or is attributable to his period 
of service more than four decades ago.  Arthritis, which was 
first demonstrated decades after separation from service, may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2001).  In view of the above, the Board 
concludes that service connection for a back disorder, 
claimed as lumbar spine disc disease and/or three broken 
discs in spine, must be denied.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

